Case 1:18-cv-03019-RJD-RML Document 31 Filed 02/12/19 Page 1 of 2 PageID #: 296




 ALLEN V. KOSS, ESQ.
 SIMCHA D. SCHONFELD, ESQ.*
 JACOB J. SCHINDELHEIM, ESQ.

 *Also admitted in New Jersey

 Writer’s email: jjs@kandsllp.com
 Writer’s direct dial: (212) 857-4480

                                                     February 12, 2019

 Via Federal Express:
 Heather Auyang, Esq.
 LTL Attorneys LLP
 300 South Grand Avenue, 14th Floor
 Los Angeles, California 90071

                Re:    Careful Shopper, LLC v. TP-Link USA Corp., et al.,
                       Docket No. 1:18-cv-03019-RJD-RML

 Dear Ms. Auyang:

        As you are aware, this firm is co-counsel, along with Mark Schlachet, Esq., to Plaintiff
 Careful Shopper in the above-referenced action. Enclosed herewith please find two (2) full
 hardcopies of the following documents, which have already been sent to you via email by Mark
 Schlachet on February 10, 2019: (1) Memorandum in Opposition to Motion to Dismiss filed by
 defendant TP-Link USA Corporation; (2) Affidavit of Adam J. Starke; (3) Declaration of Mark
 Schlachet.

        Please let us know if you have any questions or concerns.


                                                     Sincerely,

                                                     KOSS & SCHONFELD, LLP

                                                      /s/ Jacob J. Schindelheim, Esq.
                                                          Jacob J. Schindelheim, Esq.

 cc:    (Via ECF without enclosures)
        The Honorable Raymond J. Dearie
        United States District Court Judge
        c/o Ellen Mulqueen, Case Manager
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201


                      90 John Street, Suite 503, New York, NY 10038
             Tel: (212) 796-8914 │ Fax: (212) 401-4757 │ www.KandSllp.com
Case 1:18-cv-03019-RJD-RML Document 31 Filed 02/12/19 Page 2 of 2 PageID #: 297




       (Via ECF)
       Mark Schlachet, Esq.
       Law Offices of Mark Schlachet, Esq.
       3515 Severn Road
       Cleveland, Ohio 44118
